Exhibit FORM NO. 6 Registration No. EC 22353 [BERMUDA LOGO] CERTIFICATE OF INCORPORATION I hereby in accordance with section 14 of the Companies Act 1981 issue this Certificate of Incorporation and do certify that on the 18th day of September, 1996 TWENTYFIRST CENTURY TANKER SHIPPING COMPANY LIMITED was registered by me in the Register maintained by me under the provisions of the said section and that the status of the said company is that of an exempted company. [SEAL] Given under my hand and Seal of the REGISTRAR OF COMPANIES this 23rd day of September, 1996. Acting Registrar of Companies FORM NO. 5 Registration No. EC 22353 [BERMUDA LOGO] CERTIFICATE OF DEPOSIT OF MEMORANDUM OF ASSOCIATION AND CONSENT GRANTED BY THE MINISTER THIS IS TO CERTIFY that a Memorandum of Association of TWENTYFIRST CENTURY TANKER SHIPPING COMPANY LIMITED and the consent granted by the Minister under section 6(1) of the Companies Act 1981("the Act") were delivered to the Registrar of Companies on the 18th day of September, 1996 in accordance with section 14(2) of the Act. Given under my hand this 23rd day of September, 1996. Acting Registrar of Companies Minimum Capital of the Company:US$12,000.00 Authorised Capital of the Company: US$12,000.00 FORM NO. 3a Registration No. EC/22353 [BERMUDA LOGO] CERTIFICATE OF INCORPORATION ON CHANGE OF NAME I HEREBY CERTIFY that in accordance with section 10 of the Companies Act
